

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.7



 
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
POOLING AND SERVICING AGREEMENT
 
THIS SECOND AMENDMENT dated as of May 8, 2001 to the SECOND AMENDED AND RESTATED
POOLING AND SERVICING AGREEMENT (as defined below), (this “Amendment”), is among
Charming Shoppes Receivables Corp., as Seller (“Seller”), Spirit of America,
Inc., as Servicer (“Servicer”), and First Union National Bank, as Trustee
(“Trustee”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned thereto in the Existing Agreement (defined
below).
 
W I T N E S S E T H


WHEREAS, Seller, Servicer and Trustee are parties to that certain Second Amended
and Restated Pooling and Servicing Agreement, dated as of November 25, 1997 (as
amended July 22, 1999, the “Existing Agreement”).
 
WHEREAS, Seller, Servicer and Trustee desire to amend the Existing Agreement in
certain respects as set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
SECTION 1.    Amendment.  (a)  Section 1.1 of the Existing Agreement is hereby
amended by adding the following definition in appropriate alphabetical order:
 
“QSPE” shall mean a “qualifying SPE” within the meaning of the Statement of
Financial Accounting Standards No. 140, as amended, modified, supplemented or
replaced from time to time.
 
(b) Clause (vi) of the definition of “Permitted Investment” set forth in Section
1.1 of the Existing Agreement is hereby amended by adding the following proviso
immediately prior to the period at the end thereof:
 
“; and provided, further, such investment would not cause the Trust to fail to
be a QSPE”.
 
(c) Section 2.7(b) of the Existing Agreement is hereby amended in its entirety
to read in full as set forth below:
 
“(b)           The Seller shall be permitted to designate and require
reassignment to it of the Receivables from Removed Accounts only upon
satisfaction of the following conditions:
 
(i)           the removal of any Receivables of any Removed Accounts on any
Removal Date shall not, in the reasonable belief of the Seller, (A) cause an
Early
 

 
 

--------------------------------------------------------------------------------

 

Amortization Event to occur; or (B) result in the failure to make any payment
specified in the related Supplement or Receivables Purchase Agreement with
respect to any Series;
 
(ii)           on or prior to the Removal Date, the Seller shall have delivered
to the Trustee (with a copy to each Purchaser Representative) (A) for execution,
a written assignment in substantially the form of Exhibit E-1 (the
“Reassignment”), and (B) a computer file or microfiche or written list
containing a true and complete list of all Removed Accounts identified by
account number and the aggregate amount of the Receivables in such Removed
Accounts as of the Removal Cut Off Date specified therein, which computer file
or microfiche or written list shall as of the Removal Date modify and amend and
be made a part of this Agreement;
 
(iii)           the Seller shall represent and warrant as of each Removal Date
that (x)(i) Accounts (or administratively convenient groups of Accounts, such as
billing cycles) were chosen for removal randomly or otherwise not on a basis
intended to select particular Accounts or groups of Accounts for any reason
other than administrative convenience and (ii) no selection procedure was used
by the Seller which is materially adverse to the interests of the Investor
Certificateholders or any Receivables Purchasers or any Enhancement Provider or
(y) Accounts were selected because of a third-party cancellation, or expiration
without renewal, of an affinity or private-label arrangement;
 
(iv)           on or before the tenth Business Day prior to the Removal Date,
each Rating Agency shall have received notice of such proposed removal of the
Receivables of such Accounts and the Seller shall have received written evidence
that the Rating Agency Condition has been satisfied;
 
(v)           the Seller shall have delivered to the Trustee, each Purchaser
Representative and each Enhancement Provider an Officer’s Certificate confirming
the items set forth in clauses (i) through (iii) above.  The Trustee may
conclusively rely on such Officer’s Certificate, shall have no duty to make
inquiries with regard to the matters set forth therein and shall incur no
liability in so relying;
 
(vi)           after giving effect to such removal, the Seller Interest shall be
greater than or equal to zero; and
 
(vii)           no Early Amortization Event shall have occurred with respect to
any Series.


Upon satisfaction of the above conditions, the Trustee shall execute and deliver
the Reassignment to the Seller (with a copy to each Purchaser Representative),
and the Receivables from the Removed Accounts shall no longer constitute a part
of the Trust.”
 

 
 

--------------------------------------------------------------------------------

 

(d)           Section 12.1(c) of the Existing Agreement is hereby amended by
deleting the third sentence thereof in its entirety.


(e)           Section 12.5(c) of the Existing Agreement is hereby amended by
adding the phrase “from Collections” immediately after the phrase “deposited or
caused to be deposited” in the first sentence in clause (i) thereof.
 
(f)           Section 13.1 of the Existing Agreement is hereby amended as
follows:
 
(i)           paragraph (a) of Section 13.1 is hereby amended by inserting the
following proviso immediately prior to the period at the end thereof:
 
“; and provided, further, such amendment would not cause the Trust to fail to be
a QSPE”.
 
(ii)           paragraph (c) of Section 13.1 is hereby amended by inserting the
following sentence at the end thereof:
 
“No Supplement or Receivables Purchase Agreement shall be amended, if the effect
of such amendment would be to cause the Trust to fail to be a QSPE, without the
consent of Holders or Receivables Purchasers, as applicable, specified in such
Supplement or Receivables Purchase Agreement for amendments that require
consent.”
 
SECTION 2.  Effectiveness.  The amendments set forth in Section 1 shall become
effective on the date when the Servicer receives counterparts of this Amendment
executed by each of the parties hereto and each other condition precedent
specified in Section 13.1 to the effectiveness of any amendment to the Existing
Agreement shall have been satisfied.
 
SECTION 3.  Governing Law.   THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
SECTION 4.  Severability.  Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.
 
SECTION 5.  Ratification of the Existing Agreement.  From and after the date
hereof, each reference in the Existing Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import, and references to the
Existing Agreement in any other document, instrument or agreement executed
and/or delivered in connection therewith, shall, in each case, mean and be a
reference to the Existing Agreement as amended hereby.  Except as otherwise
amended by this Amendment, the Existing Agreement shall continue in full force
and effect and is hereby ratified and confirmed.
 

 
 

--------------------------------------------------------------------------------

 

SECTION 6.  Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 


 
[Remainder of page intentionally left blank.]
 











































































 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date and year
first written.
 
CHARMING SHOPPES RECEIVABLES CORP.,
as Seller
By:                                                                           
Name:
Title:
 
SPIRIT OF AMERICA, INC.,
as Servicer
By:                                                                           
Name:
Title:
 
FIRST UNION NATIONAL BANK,
as Trustee
By:                                                                           
Name:
Title:



 


 


 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 
